     Case 9:19-bk-11573-MB    Doc 386 Filed 10/10/19 Entered 10/10/19 12:05:08                 Desc
                               Main Document     Page 1 of 3



 1 Richard E. Weltman (rew@weltmosk.com)
   (NY State Bar No. 1204213) (pro hac vice pending)
 2 Michael L. Moskowitz (mlm@weltmosk.com)                          FILED & ENTERED
   (NY State Bar No. 1827070) (pro hac vice pending)
 3
   Debra Kramer (dk@weltmosk.com)                                         OCT 10 2019
 4 (NY State Bar No. 1972405)
   Adrienne Woods (aw@weltmosk.com)
 5 (NY State Bar. No. 4356770) (pro hac vice pending)                CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
   Melissa A. Guseynov (mag@weltmosk.com)                            BY handy      DEPUTY CLERK
 6 (NY State Bar No. 4615217)
   WELTMAN & MOSKOWITZ, LLP
 7
   Attorneys for Debtor/Debtor-in-Possession
 8 270 Madison Avenue, Suite 1400
   New York, New York 10016-0601
 9 Phone: (212) 684-7800
   Fax: (212) 684-7995
10

11

12
                           UNITED STATES BANKRUPTCY COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                     NORTHERN DIVISION
15
     In re                                       Case No. 9:19-bk-11573-MB
16
     HVI CAT CANYON, INC.,                       Chapter 11
17
                 Debtor and                      ORDER GRANTING APPLICATION OF
18               Debtor in Possession.            WELTMAN & MOSKOWITZ, LLP
19                                              SEEKING LEAVE TO WITHDRAW AS
                                                 ATTORNEYS FOR DEBTOR [CASE
20                                                         DKT. 172]

21
                                                 Date:        October 4, 2019
22                                               Time:        8:30 a.m.
                                                 Ctrm:        Courtroom 201
23                                                            U.S. Bankruptcy Court
                                                              1415 State Street
24                                                            Santa Barbara, CA 93101
                                                 Judge:       Hon. Martin R. Barash
25

26

27


                                                        1
     Case 9:19-bk-11573-MB                Doc 386 Filed 10/10/19 Entered 10/10/19 12:05:08                            Desc
                                           Main Document     Page 2 of 3


              Upon the application (“Application”)1 of Weltman & Moskowitz, LLP (“W&M”) for entry
 1
 2 of an order authorizing its immediate withdrawal as counsel to debtor and debtor-in-possession;
 3 and upon all of the proceedings had before the Court; and after due deliberation and good cause
 4 appearing therefor; it is hereby
 5            ORDERED, that the Motion is granted as set forth herein; and it is further
 6
              ORDERED, that W&M is hereby authorized to withdraw as counsel for Debtor, effective
 7
     as of October 21, 2019 at 12:01 a.m.; and it is further
 8
              ORDERED, that W&M is hereby authorized to file its Application for Payment of Fees and
 9
10 Expenses and that the granting of W&M’s withdrawal from this case shall not prejudice its right
11 to seek payment of its legal fees and expenses by Application to this Court; and it is further
12            ORDERED, that, notwithstanding any provision to the contrary in the Application, the Court
13
     shall retain jurisdiction to hear and to determine all matters arising from or related to
14
     implementation of this Order.
15
16                                                             ###

17
18
19
20
21
22
23            Date: October 10, 2019

24
25
26
27   1
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.

                                                                          2
     Case 9:19-bk-11573-MB       Doc 386 Filed 10/10/19 Entered 10/10/19 12:05:08   Desc
                                  Main Document     Page 3 of 3



 1 APPROVED AS TO FORM AND SUBSTANCE:
 2 PACHULSKI STANG ZIEHL & JONES LLP
 3 [Proposed] Counsel for Official Unsecured Creditors Committee
 4
   By:/s/ Maxim B. Litvak
 5        Jeffrey N. Pomerantz
          Maxim B. Litvak
 6
 7
     O’MELVENY & MYERS, LLP
 8 Counsel for UBS AG, London Branch
 9
10
     By: /s/ Evan M. Jones
11           Evan M. Jones
             Gary Svirsky
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                       3
